Exhibit 10.1
 


INDEMNITY AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is made as of _______, by and
between Century Aluminum Company, a Delaware corporation, and
________________________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corpora­tions as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.
 
WHEREAS, the Restated Certificate of Incorporation, as amended and the Amended
and Restated Bylaws of the Company provide for indemnification of the officers
and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to the Delaware General Corporation Law (“DGCL”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Restated
Certificate of Incorporation, as amended and the Amended and Restated Bylaws of
the Company and any resolutions adopted pursuant thereto and any liability
insurance, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
 
WHEREAS, Indemnitee does not regard the protection available under the Company's
Restated Certificate of Incorporation, as amended, the Amended and Restated
Bylaws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity.  Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified;
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.           Services to the Company.  Indemnitee will serve or continue to
serve as an officer, director or key employee of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his
resignation or is terminated in accordance with the terms of any applicable
agreement with the Company; however, this Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company beyond any period otherwise required by law or by other agreements or
commitments or the parties, if any.
 
2.           Definitions.   As used in this Agreement
 
(a) “Beneficially Ownership” shall have the meaning assigned to such term under
Rule 13d-3 of the Securities Exchange Act of 1934, as amended.  “Beneficially
Own”, “Beneficial Owner” and other variants thereof shall have correlative
meanings.
 
      (b) A “Change in Control” shall mean any of the following events:
 
1)  
An acquisition of any voting securities of the Company (the “Voting Securities”)
by any “Person” (as the term person is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 20% or more of the combined voting
power of the Company’s then outstanding Voting Securities or, in the case of
Glencore International AG and its affiliates (collectively, “Glencore”),
Beneficial Ownership of 50% or more of such Voting Securities; provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired by any Person other than Glencore in a Non-Control
Acquisition (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (1) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Company or (y) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a “Subsidiary”), (2) the Company or
any Subsidiary, or (3) any Person in connection with a Non-Control Transaction
(as hereinafter defined);



2)  
The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule
14a-12(c) promulgated under the Securities Exchange Act of 1934) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

 
 
2

--------------------------------------------------------------------------------

 
3)  
Approval by stockholders of the Company of:

 
i.  
A merger, consolidation or reorganization involving the Company, unless the
stockholders of the Company, immediately before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 70% of the combined voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation or reorganization (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization, (ii) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and (iii) no Person (other than the
Company, any Subsidiary, any employee benefit plan (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation or any Subsidiary,
or any Person who, immediately prior to such merger, consolidation or
reorganization, had Beneficial Ownership of 15% or more of the then outstanding
Voting Securities) has Beneficial Ownership of 15% or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities
(a transaction described in clauses (i) through (iii) above shall herein be
referred to as a “Non-Control Transaction”);



ii.  
A complete liquidation or dissolution of the Company; or



iii.  
An agreement for the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).



 
3

--------------------------------------------------------------------------------

 
4)  
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall occur.



(c)      “Company” shall mean Century Aluminum Company and its successors, and
shall include, in the case of any merger or consolidation, in addition to the
resulting corporation and surviving corporation, any constituent corporation
(including any constituent of a con­stituent) absorbed in such consolidation or
merger which, if its separate existence had continued, would have had power and
autho­rity to indemnify its directors, officers, employees, trustees,
fiduciaries or agents, so that if Indemnitee is or was a director, officer,
employee, trustee, fiduciary or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employees, trustee, fiduciary or agent of another corporation,
partnership, joint venture, trust employee benefit program or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviv­ing corporation as Indemnitee
would have with respect to such con­stituent corporation if its separate
exis­tence had continued.
 
(d)      “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.
 
(e)      “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
 
(f) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.
 
(g) “Expenses” shall mean all retainers, court costs, transcript costs, fees of
experts, witness fees, private investigators, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys'
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification under this
Agreement.  Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.
 
 
4

--------------------------------------------------------------------------------

 
(h) “Losses” shall mean all loss, liability, judgments, damages, amounts paid in
settlement, fines, penalties, interest, assessments, other charges or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto.
 
(i) Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the Company"
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company which imposes or causes duties or obligations to be
imposed on, is deemed to impose duties or obligations on, or involves services
by, such director, officer, employee, trustee, fiduciary or agent with respect
to an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner "not opposed to the best interests of
the Company" as referred to under applicable law.
 
 (j) “Person” means an individual, entity, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
unincorporated organization, and a governmental entity or any department agency
or political subdivision thereof.
 
(k) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of or
relating to the fact that Indemnitee is or was a director, officer, employee,
agent, trustee or fiduciary of the Company, by reason of or relating to any
action taken by him or of any action on his part while acting as director,
officer, employee, agent, trustee or fiduciary of the Company, or by reason of
the fact that he is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another Enterprise, in each case
whether or not serving in such capacity at the time any Loss or Expense is
incurred for which indemnification, reimbursement, or advancement of Expenses
can be provided under this Agreement, including one initiated by a Indemnitee to
enforce his rights under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
(l) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of relevant corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses and Losses arising out of or relating
to this Agreement or its engagement pursuant hereto.
 
(m) For purposes of Sections 3 and 4, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
 
A.  
to the fullest extent permitted by Section 145 of the DGCL or any section that
replaces or succeeds Section 145 with respect to such matters of the DGCL, and



B.  
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers, directors,
employees, agents, trustees, fiduciaries and other persons acting or serving at
the Company’s request.



3.           Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee was
or is, or was or is threatened to be made, a party to or a witness or
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses and Losses to the fullest
extent permitted by law.
 
4.           Indemnity in Proceedings by or in the Right of the Company.   The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee was or is, or was or is threatened to be made, a party
to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee shall
be indemnified against all Expenses and Losses actually and reasonably incurred
or suffered by him or on his behalf in connection with such Proceeding or any
claim, issue or matter therein to the fullest extent permitted by law.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery, or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.
 
5.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee was or is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter
and any claim, issue or matter related to any claim, issue, or matter on which
the Indemnitee was successful.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
 
6

--------------------------------------------------------------------------------

 
6.           Indemnification For Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
 
7.           Exclusions.   Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
 
(a)      for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or
 
(b)      in connection with any Proceeding with respect to which final judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or
 
(c)      in connection with any Proceeding (or any part of any Proceeding)
initiated or brought voluntarily by Indemnitee prior to a Change of Control
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board of Directors of the Company authorized the Proceeding (or
any part of any Proceeding) prior to its initiation, or (ii) the Company
provides indemnification, in its sole discretion, pursuant to the powers vested
in the Company under applicable law.
 
8.           Advances of Expenses.   Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding for which indemnification is or may
be available pursuant to this Agreement within 20 days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding.  Advances shall
be unsecured and interest free.  Advances shall be made without regard to
Indemnitee's ability to repay the Expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed.  Indemnitee hereby undertakes to repay the advance to the extent that
it is ultimately determined pursuant to Section 11(a) that Indemnitee is not
entitled to be indemnified by the Company in respect thereof.
 
 
7

--------------------------------------------------------------------------------

 
9.           Selection of Counsel.  If the Company is obligated under Section 8
hereof to pay, and pays the Expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his counsel in any
such Proceeding at Indemnitee's expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel approved by the
Indemnitee to assume the defense of such Proceeding or if the Company is not
diligently defending such Proceeding, then the fees and expenses of Indemnitee's
counsel shall be at the expense of the Company.
 
10.           Procedure for Notification and Defense of Claim.
 
(a)      Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement, provided however, that a delay in
giving such notice shall not deprive Indemnitee of any right to be indemnified
under this Agreement unless, and then only to the extent that, such delay is
materially prejudicial to the defense of such claim.  The omission to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement.  The
Sec­retary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
 
(b)      The Company will be entitled to participate in any Proceeding at its
own expense.
 
11.           Procedure Upon Application for Indemnification.
 
(a)      Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10(a), a determination, if required by applicable law,
with respect to Indemnitee's entitlement thereto shall be made in the specific
case:  (i) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, or (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee's entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
 
8

--------------------------------------------------------------------------------

 
(b)      If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 11(a) hereof, the Independent Counsel
shall be selected as provided in this Section 11(b).  If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board
of Directors, and the Company shall give written notice to Indemnitee advising
him of the identity of the Independent Counsel so selected.  If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other's selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(a)
hereof.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 
 
9

--------------------------------------------------------------------------------

 
12.           Presumptions and Effect of Certain Proceedings.
 
(a)      In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement  and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
 
(b)      If the person, persons or entity empowered or selected under Section 11
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith  requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 12(b) shall not apply if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 11(a) of this Agreement.
 
(c)      The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet any
applicable standard of conduct under applicable law (or did or did not hold any
particular state of knowledge referred to under applicable law).
 
(d)      Reliance as Safe Harbor.  For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee's
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by  the Enterprise.  The
provisions of this Section 12(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
(e)      Actions of Others.  The knowledge and/or actions, or failure to act, of
any director, officer, agent, trustee, fiduciary or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
13.           Remedies of Indemnitee.
 
(a)      If (i) a determination is made pursuant to Section 11 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 11(a) of this Agreement within 30 days after
receipt by the Company of the request for indemnification, or (iv) payment of
indemnification is not made pursuant to Section 3, 4, 5, 6 or the last sentence
of Section 11(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, or, if a determination is required by
law, within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication
(or, in the case of clause (i), to seek an adjudication) by the Delaware Court
of his entitlement to such indemnification or advancement of Expenses; provided,
that nothing contained in this Section 13 shall be deemed to limit Indemnitee’s
rights under Section 12(b).  Alternatively, Indemnitee, at his option, may seek
an award in binding arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee's right to seek any such
adjudication or award in arbitration.
 
(b)      If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 13 the
Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
 
(c)      If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
 
11

--------------------------------------------------------------------------------

 
(d)      The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
under the Company’s certificate of incorporation or bylaws as in effect from
time to time or under any directors' and officers' liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.
 
14.           Non-exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)      The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company's
Restated Certificate of Incorporation, as amended, the Company's Amended and
Restated Bylaws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise.  No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal.  To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company's Restated Certificate of Incorporation, as
amended, the Amended and Restated Bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
 
(b)      The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors, officers, employees, trustees, fiduciaries and agents of the Company
with coverage for losses from wrongful acts, or to ensure the Company's
performance of its indemnification obligations under this Agreement.  Among
other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.  In the event of
a Change of Control, the Company shall purchase a “tail insurance policy” to
maintain in force any and all insurance policies then maintained by the Company
in providing insurance (including without limitation, if then maintained by the
Company, insurance directors’ and officers’ liability, fiduciary, employment
practices or otherwise) in respect of Indemnitee, for a period of six years
thereafter.
 
 
12

--------------------------------------------------------------------------------

 
(c)      In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d)      The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
 
(e)      The Company's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
 
15.           Settlement.
 
 
(a)  The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding by the Indemnitee
effected without the Company's prior written consent.
 
(b)      The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting or obligation of Indemnitee, or monetary loss
for which Indemnitee is not indemnified hereunder or (ii) with respect to any
Proceeding with respect to which Indemnitee reasonably may be or is made a
party, witness or participant or reasonably may be or is otherwise entitled to
seek indemnification hereunder, does not include, as an unconditional term
thereof, the full release of Indemnitee from all liability in respect of such
Proceeding, which release shall be in form and substance reasonably satisfactory
to Indemnitee.
 
 
13

--------------------------------------------------------------------------------

 
(c)      Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.
 
16.           Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company or as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enter­prise
which Indemnitee served at the request of the Company; or (b) 1 year after the
final termina­tion of any Proceeding, including any and all appeals, then
pending in respect of which Indemnitee is granted rights of indemnifi­cation or
advance­ment of Expenses hereunder and of any pro­ceeding commenced by
Indemnitee pursuant to Section 13 of this Agreement relating thereto.
 
17.           Successors and Assigns.  This Agree­ment shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his heirs, execu­tors and administrators.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all the
business or assets of the Company, to assume and agree to perform this Agreement
in the same manner and to the same extent the Company would be required to
perform if no such succession had taken place.
 
18.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
19.           Enforcement.
 
(a)      The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.
 
(b)      This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.
 
(c)      The Company and Indemnitee agree that a monetary remedy for breach of
this Agreement may be inadequate, impracticable and difficult of proof, and
further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance Indemnitee shall not be precluded
from seeking or obtaining any other relief to which he may be entitled. The
Company and Indemnitee further agree that Indemnitee shall be entitled to such
specific performance and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the court, and the Company hereby waives any such
requirement of such a bond or undertaking.
 
 
14

--------------------------------------------------------------------------------

 
20.           Effectiveness of Agreement.   This Agreement shall be effective as
of the date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee, trustee, fiduciary or other agent of the Company, or was
serving at the request of the Company as a director, officer, employee, trustee,
fiduciary or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, at the time such act or omission
occurred.
 
21.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
22.           Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.
 
23.           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
(a)      If to Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as Indemnitee shall provide to the
Company.
 
(b)      If to the Company to
 
Century Aluminum Company
2511 Garden Road
Building A, Suite 200
Monterey, California
Attention: General Counsel
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
 
15

--------------------------------------------------------------------------------

 
24.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Losses and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees, trustees, fiduciaries and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
25.           Applicable Law and Consent to Jurisdiction.  This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration or
proceeding commenced by Indemnitee pursuant to Section 13(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement may
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
 
26.           Identical Counterparts.  This Agree­ment may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
27.           Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  The headings of the
para­graphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.  The term including shall mean including without limitation.
 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

CENTURY ALUMINUM COMPANY
 
INDEMNITEE
           
 
By:  
     
 
By:
   
Name
     
Name
 
Title
     
Address

 
 
 
17

--------------------------------------------------------------------------------

 
